Mb. Justice Wole
delivered the opinion of the court.
To the complaint in this case a demurrer was sustained on the ground that the complainant had no capacity to sue and there was an undue joinder of causes of action and parties defendant.
We have decided in Lucero et al. v. Heirs of Vilá, 17 P. R. R. 141, that we should not question the order of a court naming a person guardian ad litem, hence the complaint alleging a due appointment was sufficient.
The judgment must be sustained on the other ground. The complainant joined to an action for filiation a petition for a declaration of heirship, a petition for the nullity of another declaration of heirship, an action for the cancellation of inscriptions in the registry in favor of certain defendants, an action of revendication and for damages. Appellant’s theory is that the right to each successive cause of action is the logical consequence of the first right. Even a legitimate child could not join in the complaint for filia - tion all the rights of action which, as such legitimate child, he would have against others not a part of the succession to which said child belonged. The objection of wrong accumulation of actions is emphasized by the joinder of defendants. Parties are made to defend who owned or possessed the land and who have no other interest in the filia*977tion suit than that a favorable action made them subject to a claim for tlie said land, not to insist on the fact that various pieces of land in which different persons have an interest are involved in this litigation. There is not only an attempted revendication of one piece of land, but there is also another piece of land mortgaged and leased in regard to which the complainant asks nullities.
The judgment must be

Affirmed.

Chief Justice Hernandez and Justices Del Toro and Aldrey concurred.
. Mr. Justice Hutchison dissented.